                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )      No. 20-03031-06-CR-S-SRB
                                                    )
HOLLI S. LAROSE,                                    )
                                                    )
               Defendant.                           )
                                     ORDER TO QUASH

       Before the Court is the Government’s Motion to Quash Writ of Habeas Corpus ad

Prosequendum. (Doc. 30.) Upon review, for good cause shown, it is ORDERED that the Motion

is GRANTED. The Writ of Habeas Corpus ad Prosequendum issued for Defendant, Holli S.

Larose, on March 13, 2020 is hereby quashed. The Clerk of the Court is directed to provide a copy

of this order to the U.S. Marshal.

       IT IS SO ORDERED.

                                                    /s/ David P. Rush
                                                    DAVID P. RUSH
                                                    UNITED STATES MAGISTRATE JUDGE

DATE: March 19, 2020
